 Case 1:21-cv-00137-PLM-RSK ECF No. 4, PageID.48 Filed 03/19/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
IN RE:

KAHN AVIATION, INC.
__________________________/

KELLY M. HAGAN,

                 Plaintiff,
                                                     Case No.: 1:21-cv-137
v.
                                                     HONORABLE PAUL L. MALONEY
SEMMA HEALTH INC.,

                 Defendant.
                                  /


                                           JUDGMENT

         In accordance with the Order entered on this date:

         IT IS HEREBY ORDERED that Judgment enters against Defendant, SEMMA Health, Inc.,

in the amount of $573,543.25, plus a per diem of $109.59 from and after October 15, 2020, plus

costs of $350.


Dated: March 19, 2021                                /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
